                                                                                                     ,.
                                                                                                     ·.
                                                                                                     ~~-:
                                                                                                     ,.•
                                                                                                     ...,           .
                                                                                                     y'i            •
                                                                                                     .         :    ~.


                                                                                                                         ,-
                                 UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NORTH CAROLINA
                                         EASTERN DIVISION
                                 Criminal No. 4:09-CR-32-lBO
                                   Civil No. 4:18-CV-200-BO

                                                                                                     .·, .
Monroe Harold Smith                               )                                                      ~..   ..   . ...
                                                  )   '

                      Petitioner,                 )
                                                  )
         v.                                       )                         ORDER
                                                  )                                                  .. '. .
United States of America,                         )                                                  ..
                                                                                                     v,
                                                                                                          ;.


                                                  )
                      Respo?dent.                 )

          Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing§ 22 5..

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rul       s·
                         "'                                                                                                  ,,
Governing § 2255 Proceedings; or to make such other response as appropriate to the above-caption d · · ·. _:.
                                           '                •       •   •                            '                   r     •




§ 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the filing of     s·
                                I
                                                                                                                               "
order.

          SO ORDERED.         Thi~ day of December, 2018 ..                                                                   ,:



                                               TERRENCE W. BOYLE                                                         .·..
                                               CHIEF, US UNITED STATES DISTRICT JUDGE

                                                                                                                             ...,

                                                                                                                             .,'
                                                                                                                         .. ·




                                                                                                                         ·.. : :
